Citation Nr: 1532186	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously remanded by the Board in November 2014.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.

Following issuance of the most recent supplemental statement of the case as to the issue before the Board, additional evidence was associated with the record.  In a February 2015 statement, the Veteran waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2010 satisfied the duty to notify provisions with respect to entitlement to a TDIU.  The letter notified the Veteran of the factors pertinent to the establishment of a TDIU, and establishment of an effective date in the event of a grant of a TDIU.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, identified private treatment records, and lay statements from the Veteran and his wife have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran testified at the May 2013 Board hearing that he is not in receipt of Social Security Administration disability benefits.  See 38 C.F.R. § 3.159(c)(2) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran has been provided VA examinations relevant to his claim for a TDIU.  Specifically, a November 2010 VA examination addressed the impact that all of the Veteran's service-connected disabilities have on his ability to work; a January 2015 VA examination addressed the impact that the Veteran's service-connected disabilities of the upper extremities have on his ability to work; and a February 2015 VA examination addressed the impact that the Veteran's service-connected hearing loss and tinnitus have on his ability to work.  As discussed more fully below, the VA examiners and other evidence of record provides competent and credible descriptions of how all of the Veteran's service-connected disabilities affect his ability to work.  The examiner reviewed the Veteran's claims file and considered the Veteran's reported history, which the Veteran presented in a manner consistent with other evidence of record; examined the Veteran; described the Veteran's disabilities in detail; and provided an analysis to support any conclusions.  Along with the other evidence of record, the examinations and their associated reports provide sufficient information and sound bases for a decision on the Veteran's claim.  Therefore, the examinations are adequate for decision making purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected disabilities, and the impact that the service-connected disabilities have on his ability to work.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, as noted in the Introduction, this case was previously remanded by the Board in November 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the November 2014 Board remand directed the AOJ to obtain updated treatment records from the VA Medical Center in Saginaw, Michigan; schedule the Veteran for a VA examination in connection with his claim for a TIDU; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the November 2014 Board remand, the AOJ obtained updated VA treatment records; provided the Veteran VA examinations addressing the impact that his service-connected disabilities have on his ability to work; and readjudicated the claim in a February 2015 supplemental statement of the case.  As noted above, the VA examinations, considered in combination with the other evidence of record, are adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the November 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extraschedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) . The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must first be determined whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, prior to a referral for a determination as to whether he is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  As of August 26, 2009, one year prior to the date of the Veteran's claim for a TDIU, the Veteran was service-connected for bilateral hearing loss, rated at 60 percent disabling, and tinnitus, rated as 10 percent disabling.  Beginning August 31, 2010, the Veteran was also service-connected for tremor involving the left upper extremity, rated as 20 percent disabling; and Parkinson's disease, with tremor involving the right upper extremity, rated as 20 percent disabling.  Beginning April 8, 2011, the Veteran was further service-connected for bilateral facial hypomimia, rated as noncompensable.  The Veteran's combined rating for his service-connected disabilities was 60 percent prior to August 31, 2010, and has remained at 80 percent since August 31, 2010.  

Prior to August 31, 2010, the Veteran had two service-connected disabilities.  Although one disability was rated at 60 percent, there was not sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, the schedular percentage requirements for a TDIU were not met prior to August 31, 2010.   Beginning August 31, 2010, the Veteran had a combined disability rating of 80 percent, with at least one disability ratable at 40 percent or higher.  Accordingly, the schedular percentage requirements for a TDIU are met from August 31, 2010.  38 C.F.R. § 4.16(a).

The Veteran indicated on an August 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he last worked, and had become too disabled to work, in June 2010.  He reported that he has a high school education with no additional training.  He also indicated that he most recently worked in the field of steel fabrication.  He indicated that he did not leave his last job because of his disabilities.

The Veteran's last employer was contacted for additional information on the terms and conditions of the Veteran's employment.  In October 2010, the employer returned a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  On the form, the employer indicated that the Veteran was "still employed," and that he worked 40 hours per week performing work in steel fabrication.

In his notice of disagreement received in July 2011, the Veteran indicated that he "stopped working January 21, 2011, due to [his] additional medical condition of Parkinson's disease . . . ."  The Veteran's last employer submitted another VA Form 21-4192 in October 2012, which states that the date the Veteran last worked was January 23, 2011.  The employer also indicated on the October 2012 VA Form 21-4192 that the Veteran was employed 40 hours per week prior to leaving the job, that he did not lose any time during the 12 months preceding his last date of employment due to disability, and that his employment ended due to retirement.

The employer later submitted a letter dated in May 2013 stating that the Veteran "rarely missed a day of work and always provided us with 100% of his effort."  However, "[a]s time passed, [the Veteran] began to have issues with his hands shaking.  This began to make it very difficult to perform his duties.  In addition, we believe it was becoming very unsafe for him to continue to operate many of the pieces of equipment required to complete the job."

The Veteran testified at the May 2013 Board hearing that his tremors hindered his work because it prevented him from performing precise movements.  Although his service-connected disabilities did not lead to adverse personnel actions, he was given work not requiring fine motor skills prior to leaving the job.

In November 2009, prior to the Veteran's submission of a claim for a TDIU, the Veteran was afforded a VA audiological examination.  At the examination, the Veteran reported chief complaints of bilateral hearing loss and tinnitus.  He indicated that the situation of greatest difficulty was hearing speech clearly, and that his tinnitus is manifested in a buzzing or ringing sound.  The Veteran had speech recognition scores of 36 percent in the right ear and 56 percent in the left ear.  The VA examiner did not opine as to the likely impact of the Veteran's hearing loss and tinnitus on his ability to perform work.

In November 2010, the Veteran was provided a VA general medical examination.  The VA examiner reviewed the claims file and examined the Veteran.  An examination of the Veteran's upper extremities revealed no impaired strength or dexterity; no angulation, ankylosis, or amputation; no thumb disorder; and no gap between fingers and proximal transverse crease of the hands on maximal flexion of the finger.  A neurological examination revealed normal coordination.  A sensory examination revealed normal sensation of the bilateral upper extremities.  The examiner noted that the Veteran's usual occupation was structural steel fitter, that the Veteran reported losing no time from work during the prior 12-month period, and that, at the time of the examination, the Veteran was still working.  The examiner opined that the Veteran's essential tremor would decrease his manual dexterity, and would have a mild effect on the Veteran's ability to engage in chores and sports.  The examiner deferred further opinion of employability as to the service-connected hearing loss and tinnitus to audiology.

The Veteran underwent a private audiological examination in November 2010.  The examiner, C. Brengman, M.A., CCA-A, an audiologist, reviewed the Veteran's claims file and examined the Veteran.  She indicated that the Veteran had speech discrimination scores of 36 percent in the right ear and 56 percent in the left ear, indicating "poor" speech discrimination ability.  She opined that the Veteran's hearing condition does not preclude gainful employment.

In January 2015, the Veteran was provided a VA Parkinson's disease examination.  The VA examiner reviewed the Veteran's claims file and examined the Veteran.  The examination revealed the Veteran to have no motor manifestations due to Parkinson's disease or its treatment.  Specifically, the Veteran had no stooped posture, balance impairment, bradykinesia or slowed motion, loss of automatic movements, speech changes, tremor, muscle rigidity, or muscle stiffness.  The Veteran also had no mental manifestations due to Parkinson's disease or its treatment.  Specifically, the Veteran had no depression, cognitive impairment, or dementia.  Finally, the Veteran had no additional manifestations or complications due to Parkinson's disease or its treatment.  Specifically, the Veteran had no loss of sense of smell, sleep disturbance, difficulty chewing or swallowing, urinary problems, constipation, or sexual dysfunction as a result of Parkinson's disease or its treatment.  The VA examiner concluded that there is no objective medical evidence of record to substantiate a diagnosis of Parkinson's disease.  The examiner acknowledged that the Veteran is treated for essential tremors.  The examiner opined that the Veteran's Parkinson's disease does not impact his ability to work, and that the Veteran's service-connected disabilities, considered in combination, do not preclude his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice-connected disabilities.

In January 2015, the Veteran was also provided a VA audiological examination.  The VA examiner reviewed the Veteran's electronic claims file and examined the Veteran.  The examination revealed speech discrimination scores of 32 percent in the right ear and 46 percent in the left ear.  The Veteran reported to the examiner that his hearing loss impacts his daily life, including his ability to work, in that "Wife notes that I don't understand TV, even with my hearing aids on.  If I'm not wearing my hearing aids I can't hear anybody."  The examiner opined that the Veteran's hearing loss would make it difficult for him to hear normal conversation without amplification.  In addition, even with amplification, his ability to understand speech is reduced.  Thus, the Veteran may have difficulty understanding speech, including on the telephone, especially if there is any competing background noise, or if the conversation is not face to face.  With amplification and reasonable accommodations (as specified in the Americans with Disabilities Act), the hearing loss alone should not limit his participation in all work activities.  In work settings where limited interaction with the public is required, and in quiet office settings, the Veteran should be able to communicate effectively with use of amplification and speechreading.  Thus, employment would be feasible in a work situation requiring reduced communication and interaction with the public, and in a quiet environment.  As for the Veteran's tinnitus, the Veteran stated, "With the hearing aids in, I can ignore it better."  The examiner opined that the tinnitus does not impact the Veteran's ability to work.

The VA treatment records reflect that the Veteran receives ongoing treatment relating to his service-connected disabilities.  In July 2009, the Veteran was seen for, among other things, hand tremors.  On examination, he had normal range of motion, and normal muscle strength, bulk, and tone.  His fingers were significant for fine tremors in out-stretched hands, but he was noted as being fully functional in his activities of daily living.  In March 2010, he complained of shakiness in both hands whenever he picked up a cup or used a screwdriver.  In April 2010, he was fitted for new hearing aids.  In May 2010, he reported improvement in his hearing since receiving the new hearing aids.

In April 2011, the Veteran presented with mild to moderate tremor in the bilateral upper extremities since 2003.  The physician noted that the tremor impairs the Veteran's coordination such that he has difficulty with activities such as writing and using a screwdriver, but is able to feed himself and fasten buttons.  On examination, the Veteran had normal strength in all extremities, and reported no pain in the extremities.

In February 2012, the Veteran had a normal sensory and motor examination; however tremors were present throughout his range of motion.  The Veteran had four out of five strength in the left upper extremity and five out of five strength in the right upper extremity.  Later in February 2012, the Veteran reported that simple fine motor tasks such as buttoning his shirt had become problematic.  On testing, he had full range of motion and full strength throughout the extremities, including in finger flexion and finger abduction.  The Veteran was noted as having an extension tremor.  The Veteran was put on a low dose of propranolol to control the tremor.  In October 2012, it was noted that the Veteran's essential tremor was not controlled, and that his dose of propranolol would be increased.  The Veteran's hearing loss was noted as "stable."  In November 2012, the Veteran's tremors were noted as "stable on medications," and his hearing loss was noted as "stable."

At a March 2013 audiological consultation, the Veteran reported that he struggles to hear his wife's voice in the car and at home, and that the television is louder than normal.  In May 2013, the Veteran reported that the propranolol had helped in reducing the severity of his essential tremor, and that he had experienced no significant worsening since starting the medication.  However, he continued to report that the tremor inhibits purposeful movement such as eating food, using a screwdriver, and handwriting.  He denied focal muscle weakness.  On examination, there was action tremor during finger-to-nose testing.  His muscle tone and coordination were normal.  At a June 2013 audiological consultation, the Veteran reported that it is most difficult to hear voices, especially in the car.  He reported that he needs to use a speakerphone.  He indicated that his tinnitus manifests as "a steady ring," and, "I don't pay much attention to it anymore."  In November 2013, the Veteran again reported that the propranolol helped decrease the severity of the tremor.  On examination, it was noted that the Veteran's tremor is enhanced with purposeful movement such as eating, using a screwdriver, or handwriting.  The Veteran again denied focal muscle weakness.  In September 2014, the Veteran's essential tremor and hearing loss were both noted as being "stable."

At the May 2013 Board hearing, the Veteran testified that his work as a steel fabricator involved welding and cutting with a hand torch and plasma cutters.  He reported that he was given work not requiring fine motor skills prior to his leaving that job.  He testified that his tremors affect his activities of daily living in that he cannot eat with a fork, and instead eats with a spoon.  He also testified that he cannot use a screwdriver.  He stated that he did not believe he could do a job that requires writing.  As for his hearing loss, he reported that his hearing aids help, but that he still has difficulty understanding others, especially when there is background noise.  He indicated that he has not sought other employment because he worked in structural steel for 30 years and that that line of work is "about the only thing I know anymore."  He also stated, "To get my age and with my shake . . . I doubt if I could get retrained for anything."  The Veteran's wife also appeared as a witness at the May 2013 Board hearing, and provided similar testimony as to how the Veteran's service-connected disabilities impact his activities of daily living and his ability to work.

The Veteran submitted a statement in May 2015.  In the statement, he reported that, even with his hearing aids, he has difficulty hearing.  In particular, he has difficulty hearing what people say.  He will think people are saying one thing, but they are saying something altogether different.  He further reported that he must use a speaker phone, and that when he speaks with others he tries to look at them so that he can read their lips to help him understand better.  He indicated that when he rides with his wife in the car and the radio is on, she will say things to the Veteran and then become upset because she thinks he is not paying attention to her.

The Veteran's wife also submitted a statement in May 2015.  In the statement, she confirmed that the Veteran will at times respond to questions with answers that are entirely different from what was asked.  She also confirmed the Veteran's difficulties with conversation and with using a telephone.  She indicated that she repeats herself, and after a while will give up talking to the Veteran.  She further indicated that it is "useless" to try to carry on a conversation with the Veteran in a restaurant because he does not hear her and will use a loud voice such that everyone around them will hear.  In addition, she must be present when any business has to be done to ensure that the Veteran does not agree to something that he should not agree to, that the Veteran is stubborn at times due to his hearing difficulties, and that the Veteran's hearing difficulties are "very frustrating."

In summary, the evidence shows that the Veteran has a high school education with no further vocational training.  He most recently worked in the field of steel fabrication.  The Veteran and his former employer have indicated that he retired from that position in January 2011, and that prior to his retirement the Veteran was assigned modified duties not involving fine motor skills.  The Veteran has indicated that he retired from that position due to the tremors he has in his bilateral upper extremities.  The evidence shows that that the Veteran's service-connected hearing loss causes difficulty in hearing conversation and using telephones, particularly when there is background noise.  The evidence also shows that the Veteran's service-connected disabilities of the upper extremities manifest in a tremor most evident on action movements and purposeful movements, including eating with utensils, using a screwdriver, and handwriting.  The Veteran's employer noted that the tremor affected the Veteran's ability to perform his duties and made it less safe for him to operate many of the pieces of equipment required to complete the job.  The November 2010 VA examiner opined that the Veteran's essential tremor would decrease his manual dexterity and has a mild effect on his ability to engage in chores and sports.  The November 2010 private examiner opined that the Veteran's hearing loss does not preclude gainful employment.  Although the Veteran has exhibited full muscle strength at multiple medical treatment visits, at a February 2012 VA treatment visit, the Veteran had four out of five strength in the left upper extremity, suggesting the essential tremor may limit his ability to perform heavy lifting.  The January 2015 VA Parkinson's disease examiner opined that the Veteran's Parkinson's disease does not impact his ability to work, and that the Veteran's service-connected disabilities do not preclude his ability to obtain or retain substantially gainful employment.  The January 2015 VA audiological examiner opined that the Veteran would be able to perform work in quiet environments involving reduced communication and interaction with the public.

After thorough consideration of the evidence of record, the Board concludes that although the probative evidence of record shows that the Veteran likely is unable to secure or follow an occupation involving social interaction, fine motor skills, heavy lifting, and exposure to hazards and requiring good hearing acuity, it does not show that it is at least as likely as not that the Veteran is unable to secure or follow a sedentary or light physical substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard, the November 2010 VA examiner opined that the Veteran's essential tremor would decrease the Veteran's manual dexterity.  In addition, the January 2015 VA audiological examiner provided a detailed and reasoned opinion indicating that the Veteran would have difficulty understanding speech, including on the telephone, especially where there is competing background noise.  The medical evidence of record shows that the Veteran has had speech recognition scores as low as 32 percent in the right ear and 46 percent in the left ear.  It also shows that the Veteran has exhibited tremors in the bilateral hands upon objective testing.  Furthermore, the Veteran and his wife have presented competent and credible lay testimony that the Veteran's hearing loss hinders his ability to hear things and to engage in normal conversation, and that his essential tremors of the bilateral upper extremities prevent him from performing actions involving fine motor skills.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  Finally, the Veteran's employer indicated that the Veteran's essential tremors made it unsafe for him to continue operating many of the pieces of equipment required to complete the job.  The Board finds these opinions and statements to be probative evidence of the Veteran's inability to perform a full range of work.  Specifically, the Veteran's hearing loss prevent him from performing work involving social interaction and requiring good hearing acuity.  The Veteran's tremors of the bilateral upper extremities prevent him from performing work involving fine motor skills and heavy lifting.  Both disabilities also prevent him from performing work involving exposure to hazards.

Nevertheless, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the November 2010 private examiner opined that the Veteran's hearing loss would not preclude gainful employment.  The January 2015 VA Parkinson's disease examiner opined that the Veteran's service-connected disabilities, considered in combination, do not preclude his ability to obtain or retain substantially gainful employment.  The January 2015 VA audiological examiner opined that the Veteran should be able to communicate effectively with use of amplification and speechreading, and could perform work in a quiet environment requiring reduced communication and interaction with the public.  The January 2015 VA audiological examiner also opined that the Veteran's tinnitus does not impact the Veteran's ability to work.  The Board accepts these opinions as probative evidence of the Veteran's ability to work as they were based on and are consistent with examinations of the Veteran.

The Board acknowledges that the Veteran has been rated as 10 percent disabled due to tinnitus.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a 10 percent rating for the Veteran's tinnitus, VA has acknowledged that the disability has an adverse impact on the Veteran's earning capacity and, thus, his ability to be gainfully employed.  Specifically, the Veteran's 10 percent rating for tinnitus is indicative of recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2014).

At the November 2009 VA examination, the Veteran reported that his tinnitus is manifested in a buzzing or ringing sound.  At the June 2013 audiological consultation, the Veteran reported that his tinnitus manifests as "a steady ring," and, "I don't pay much attention to it anymore."  At the January 2015 VA audiological examination, the Veteran said of his tinnitus, "With the hearing aids in, I can ignore it better."  Accordingly, the Veteran has indicated that he is able to ignore his tinnitus.  In addition, the January 2015 VA audiological examiner also opined that the Veteran's tinnitus does not impact the Veteran's ability to work.  The Veteran has not alleged, and the record does not show, that his service-connected tinnitus has an impact on his ability to work.  Therefore, the Board finds that, although the Veteran has been rated as 10 percent disabled due to tinnitus, his tinnitus does not limit his ability to secure or follow a substantially gainful occupation.

The Board also acknowledges that the Veteran is service connected for bilateral facial hypomimia.  The disability has been assigned a noncompensable rating throughout the rating period on appeal.  Noncompensable ratings are assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The lowest compensable rating for diseases of the cranial nerves, such as bilateral facial hypomimia, is assigned where there is moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8207.  Higher ratings are provided for greater levels of paralysis.  See id.  Thus, the Veteran's noncompensable rating for bilateral facial hypomimia indicates that the Veteran's disability is manifested by less than moderate incomplete paralysis of the cranial nerves.  The Veteran has not alleged, and the record does not show, that his service-connected bilateral facial hypomimia has an impact on his ability to work.  Therefore, the Board finds that, although the Veteran has been service connected for bilateral facial hypomimia, the disability does not limit his ability to secure or follow a substantially gainful occupation.

Accordingly, due to his service-connected disabilities, the Veteran is limited to sedentary or light physical work not involving social interaction, fine motor skills, heavy lifting, and exposure to hazards and not requiring good hearing acuity.  However, his ability to perform such work is not additionally limited by any of his service-connected disabilities.  The Board concludes that, as the Veteran is able to perform essentially a reduced range of light physical and sedentary work, and is therefore not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16 (2014).

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. §§ 4.16.  As noted above, the Veteran has indicated that he has a high school education with no additional training.  The Board finds that the Veteran's high school education is not inconsistent with an ability to perform a reduced range of light physical and sedentary work of an unskilled or semi-skilled nature, such as assembly, production, or inspection work involving gross, but not fine, manipulation.  The Veteran has indicated that he has difficulty performing fine motor skills such as handwriting and using a screwdriver.  However, he has not been shown to have limitation in gross motor skills.  In addition, the Veteran has past work experience in the field of steel fabrication.  The Board finds that although the Veteran may no longer be able to perform his past work, his work history would not prevent him from transitioning to a sedentary or light physical occupation with the restrictions described above, or from securing or following such an occupation.

The Board also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertion that he has difficulty hearing and performing fine motor skills is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are consistent with a finding that the Veteran is not unable to secure or follow a substantially gainful sedentary or light physical occupation with the restrictions described above.

The Board also finds the Veteran generally credible in his belief that he is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to a reduced range of light physical and sedentary work not involving social interaction, fine motor skills, heavy lifting, and exposure to hazards and not requiring good hearing acuity.  Such a range of work is consistent with assembly, production, or inspection work involving gross, but not fine, manipulation.  The Board also observes that, when asked at the May 2013 Board hearing why he has not sought any type of employment since leaving his last job, the Veteran responded that he did not know any other kind of work, and that he felt that, at his age, he doubted he could be retrained for another job.  Thus, the Veteran's opinion that he is unable to secure or follow a substantially occupation is based, at least in part, on his age.  A veteran's age is not for consideration in evaluating whether a TDIU is warranted.  See 38 C.F.R. § 4.19.  In this case, the Veteran has a high school education.  Furthermore, the January 2015 VA Parkinson's disease examiner found that the Veteran had no mental or cognitive manifestations due to Parkinson's disease or its treatment.  Accordingly, the evidence does not show that the Veteran's education or service-connected disabilities would hinder his ability to be retrained for an occupation in a field other than steel fabrication.

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to light physical and sedentary work not involving social interaction, fine motor skills, heavy lifting, and exposure to hazards and not requiring good hearing acuity, consistent with assembly, production, or inspection work involving gross, but not fine, manipulation.  He has a high school education and a history of working in physical occupations.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful employment within the reduced range of a sedentary and light physical work described above.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


